Fourth Court of Appeals
                                San Antonio, Texas
                                     JUDGMENT

                                   No. 04-12-00827-CV

                              DAVEN CORPORATION,
                     Zalman Resources, Inc. and Sport Resources, Inc.,
                              Appellants/Cross-Appellees

                                           v.
      TARH E&P Holdings, L.P., Alexander, trustee of the James W. Ander Living Trust
                   TARH E&P HOLDINGS, L.P., Alexander Energy,
         and James W. Alexander, Trustee of the James W. Alexander Living Trust,
                              Appellees/Cross-Appellants

                From the 293rd Judicial District Court, Zavala County, Texas
                            Trial Court No. 10-11-12360-ZCV
                       Honorable Cynthia L. Muniz, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE MARTINEZ

       In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. It is ORDERED that appellees/cross-appellants TARH E&P Holdings, L.P.,
Alexander Energy, and James W. Alexander, Trustee of the James W. Alexander Living Trust,
recover their costs of appeal from appellants/cross-appellees Daven Corporation, Zalman
Resources, Inc., and Sport Resources, Inc.

      SIGNED July 23, 2014.


                                              _____________________________
                                              Rebeca C. Martinez, Justice